MEMORANDUM **
Mima Ball appeals from the Bankruptcy Appellate Panel’s affirmance of the bankruptcy court’s judgment after trial in favor of Michael Burkart, trustee in bankruptcy for the estate of Joseph and Elizabeth Spera.
After reviewing the record and the briefs, and considering the oral arguments presented by the parties, we affirm for the *244reasons given by the Bankruptcy Appellate Panel in its decision.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.